DETAILED ACTION
INFORMATION CONCERNING RESPONSES
Response to Amendment
This Office Action is in response to applicant’s communication filed on May 4, 2022, in response to PTO Office Action mailed on February 4, 2022. The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results that follow.
In response to the last Office Action, claims 1, 5, 18, 21, 23, and 25 have been amended. Claim 24 has been cancelled. As a result, claims 1-23 and 25 are now pending in this application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on May 4, 2022, in response to PTO Office Action mailed on February 4, 2022, have been fully considered.
	Claims 1-16, 18-23, and 25 have been considered allowable as the claims are directed to a system/method where there is a set of Peripheral Component Interconnect Express (PCIe)-based capability registers comprising one or more mailbox registers that handle challenge requests utilizing a private key, wherein the challenge request is based on a Universal Serial Bus (USB)-based authentication protocol, and the response is based on the USB-based authentication protocol.
 	Concerning Applicant’s arguments pertaining to claim 17, Examiner notes that the limitation of a response comprising a hash of a manifest data structure and a signature is also found in claim 8 and 9, which is disclosed by Laffey (Publication Number US 2013/0305053 A1) in [Paragraphs 0026, 0037, 0054-0054, and 0057]. The cited [Paragraphs 0051-0052] of Laffey is directed to the challenge requests and responses. Since claim 17 does not disclose PCIe-based capability registers or that the challenge request and response are based on the USB-based authentication protocol as disclosed in the other claims, claim 17 currently cannot be considered allowable.

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 17 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Laffey (Publication Number US 2013/0305053 A1).
As per claim 17, Laffey discloses “a method comprising: receiving a request to write at least a portion of a challenge request from a host system to a write mailbox register on a device connected to the host system, wherein the challenge request comprises a challenge to authenticity of the device, and the device comprises an authentication register structure to implement device authentication (request for authentication information can be provided by storing the request at a location such as a register or mailbox of a communications module; Paragraph 0051), the authentication register structure comprises the write mailbox register and a read mailbox register (a request for authentication information can be provided by storing the request at a location, such as a register or mailbox of a communication module, at which the request can be accessed by the device to which the request was provided; Paragraphs 0051-0052).” 
Laffey discloses “copying the challenge request from the write mailbox register to memory of the device (a request for authentication information can be provided by storing the request at a location, such as a register or mailbox of a communication module, at which the request can be accessed by the device to which the request was provided; Paragraphs 0051-0052).”
Laffey discloses “generating a response to the challenge request, wherein the response comprises a hash of a manifest data structure (Paragraphs 0026, 0037, and 0057) and a signature (registers 151-155, 161, and 171-173 that contain information pertaining to manufacturer identifier (register 153) and signature (register 161); FIG. 7; Paragraphs 0053-0054), the manifest data structure indicates attributes of the device, and the signature is generated from a private key on the device (signal such as an interrupt signal can be provided to a device to indicate that a request is stored at that location; Paragraph 0051).”
Laffey discloses “writing at least a portion of the response to the read mailbox register on the device (a request for authentication information can be provided by storing the request at a location, such as a register or mailbox of a communication module, at which the request can be accessed by the device to which the request was provided; Paragraphs 0051-0052).”
Laffey discloses “and receiving a read request from the host system to read the at least a portion of the response from the read mailbox register (a request for authentication information can be provided by storing the request at a location, such as a register or mailbox of a communication module, at which the request can be accessed by the device to which the request was provided; Paragraphs 0051-0052).”

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statement dated February 4, 2022, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

CONCLUDING REMARKS
Conclusions
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.W.Y/Examiner, Art Unit 2181                                                                                                                                                                                                        July 15, 2022

/Farley Abad/Primary Examiner, Art Unit 2181